UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
PAUL SILVA,                         )
                                    )
            Plaintiff,              )
                                    )
        v.                          )                  Civil Action No. 14-273 (RMC)
                                    )
WELLS FARGO BANK, N.A.,             )
et al.,                             )
                                    )
            Defendants.             )
____________________________________)


                                             OPINION

               Plaintiff Paul Silva, proceeding pro se, filed a Complaint challenging the

foreclosure of his property located at 35655 Peppermint Pl., Murrieta, California 92562. See

Compl. [Dkt. 1]; id., Exs. [Dkt. 1-2] (Note at 3-5; Deed of Trust at 6-20; Notice of Trustee’s Sale

at 28-29; Trustee’s Deed Upon Sale at 30-31). 1 He sued Wells Fargo Bank, N.A.; First

American Title Insurance Company; Federal National Mortgage Association; Mortgage

Electronic Registration Systems, Inc.; Merscorp Holdings, Inc.; JP Morgan Chase Bank, N.A.;

NDEx West LLC; Priority Posting & Publishing, Inc.; Leisa Stubbs; and Does 1 through 20

(collectively, Defendants). The Complaint alleges that: Defendants’ foreclosure of the property

was “unlawful and ineffective,” see Compl. ¶ 3; Defendants committed fraud by “concealing the

roles of the parties” and “falsely represent[ing] the status of the debt” as due and owing at the

time of eviction, see id. ¶¶ 43, 45; the foreclosure sale violated Plaintiff’s rights under the U.S.

Constitution, including the right to due process, see id. ¶¶ 67-80; and Defendants should be liable

1
  Thirty-five pages of Exhibits were filed with the Complaint. See Exs. [Dkt. 1-2]. They are
cited here by referring to the page number assigned by the Electronic Case Filing system.

                                                  1
for intentional infliction of emotional distress, see id. ¶¶ 67, 80. 2 Based on these allegations,

Plaintiff seeks money damages and a declaratory judgment reversing the foreclosure. Id. ¶¶ 90-

95. Because this Court lacks jurisdiction, the case must be dismissed.

               Even though pro se complaints are construed liberally, see Haines v. Kerner, 404
U.S. 519, 520 (1972) and United States v. Byfield, 391 F.3d 277, 281 (D.C. Cir. 2004), this Court

must have jurisdiction in order to adjudicate a claim. A court can dismiss a complaint for lack of

subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1), and such dismissal

may be done sua sponte (i.e., on the court’s own initiative) at any time. Fed. R. Civ. P. 12(h)(3);

see, e.g., Jerez v. Republic of Cuba, 777 F. Supp. 2d 6, 15 (D.D.C. 2011). When determining

whether a case should be dismissed under Rule 12(b)(1), a court reviews the complaint liberally,

granting the plaintiff the benefit of all inferences that can be derived from the facts alleged. Barr

v. Clinton, 370 F.3d 1196, 1199 (D.C. Cir. 2004). Nevertheless, a court “need not accept factual

inferences drawn by plaintiffs if those inferences are not supported by facts alleged in the

complaint, nor must the Court accept plaintiff’s legal conclusions.” Speelman v. United States,

461 F. Supp. 2d 71, 73 (D.D.C. 2006). Further, in deciding whether it has jurisdiction, a court

may consider materials outside the pleadings. Settles v. U.S. Parole Comm’n, 429 F.3d 1098,

2
  Plaintiff also claims erroneously that the foreclosure sale of his property is prohibited by the
Consent Orders issued in United States v. Bank of America, Civ. No. 12-361(RMC). Plaintiff
alleges:
                 Defendants have deliberately and with malice raced at break neck
                 speed towards foreclosure and eviction of the Plaintiff from his
                 home in absolute defiance of several provisions of the Consent
                 Order signed by Judge Rosemary M. Collyer, and have acted as if
                 they have powers to enforce the Note even though they have not
                 proven their ownership interest in the Note and have not proven
                 their possession of the original Note.

Compl. ¶ 3. Plaintiff was not a party in United States v. Bank of America, which dealt with
mortgage servicing, origination, and certification in general and did not involve Plaintiff’s
mortgage or any other particular mortgage.

                                                  2
1107 (D.C. Cir. 2005). No action of the parties can confer subject matter jurisdiction on a

federal court because subject matter jurisdiction is an Article III and statutory requirement.

Akinseye v. Dist. of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003). The party claiming subject

matter jurisdiction bears the burden of demonstrating that such jurisdiction exists. Khadr v.

United States, 529 F.3d 1112, 1115 (D.C. Cir. 2008).

               Under the Rooker-Feldman abstention doctrine, the Court lacks jurisdiction to

hear what amounts to the Plaintiff’s challenge to decisions of California state courts regarding

the foreclosure of real property located there. This doctrine, named for Rooker v. Fidelity Trust

Co., 263 U.S. 413 (1923) and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462

(1983), provides that a federal district court has no jurisdiction over actions which essentially

seek “appellate review of [a] state judgment in a United States district court, based on the losing

party’s claim that the state judgment itself violates the loser’s federal rights.” Johnson v. De

Grandy, 512 U.S. 997, 1005–06 (1994); see also Gray v. Poole, 275 F.3d 1113, 1119 (D.C. Cir.

2002) (Rooker-Feldman prohibits federal courts from “hearing cases that amount to the

functional equivalent of an appeal from a state court”). Federal district courts do not have the

“authority to review final judgments of a state court in judicial proceedings,” Feldman, 460 U.S.

at 482, or to decide federal constitutional claims that are so “inextricably intertwined with the

state court decision that the district court is in essence being called upon to review the state-court

decision.” Id. at 483.

               In a case similar to the one at hand, Tremel v. Bierman & Geesing, LLC, 251 F.

Supp. 2d 40 (D.D.C. 2003), the plaintiff was a mortgagor who challenged a state court’s decision

to ratify the foreclosure sale of his residence. He sought possession of his residence and

damages, alleging a due process violation, fraud, and discrimination. Tremel, 251 F. Supp. 2d at



                                                  3
46 n.8. Since the plaintiff sought the equivalent of appellate review of state court rulings, the

district court dismissed the suit for lack of jurisdiction under Rooker-Feldman. Id. at 45–46.

Plaintiff here also asks the federal district court to review state court rulings. As in Tremel, this

Court lacks jurisdiction to do so under Rooker-Feldman.

               Accordingly, the Complaint will be dismissed for lack of jurisdiction and the

motion for injunction will be denied as moot due to dismissal of the case. A memorializing

Order accompanies this Opinion.



Date: March 10, 2014                                                  /s/
                                                       ROSEMARY M. COLLYER
                                                       United States District Judge




                                                  4